Citation Nr: 1039130	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  04-28 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depressive disorder and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, that denied the benefits sought on appeal.  In May 2007 and 
October 2009, this matter was remanded for further development.


FINDING OF FACT

It is as likely as not that the Veteran's psychiatric disability, 
diagnosed as depressive disorder, is related to his active 
service.


CONCLUSION OF LAW

Service connection for a psychiatric disability is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  Service incurrence will be 
presumed for psychosis if manifest to a degree of 10 percent or 
more within one year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
No compensation shall be paid, however, if the disability was the 
result of the person's own willful misconduct or abuse of alcohol 
or drugs.  38 U.S.C.A. § 1131 (West 2002).  Service connection 
cannot be established for a disability resulting from willful 
misconduct or the primary abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105(a), 1110, 1131 (West 2002); Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  Willful misconduct is defined as an act 
involving conscious wrongdoing or a known prohibited action, and 
alcohol and drug abuse are, by statute, deemed to be willful 
misconduct.  Libertine v. Brown, 9 Vet. App. 521 (1996); 
38 C.F.R. §§ 3.1(n), 3.301 (2010).  For that reason a grant of 
service connection is precluded for any abuse of alcohol and 
drugs during service, and for any disorder that is due to the 
abuse of alcohol or drugs.

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The record before the Board contains service medical records and 
post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (under the 
criteria of DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 4.125 (2010).

VA considers diagnoses of mental disorders in accordance with the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  
38 C.F.R. § 4.125 (2010).  The DSM-IV criteria for a diagnosis of 
PTSD include: A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma and 
numbing of general responsiveness is indicated by at least three 
of seven symptoms; D) persistent symptoms of increased arousal 
are reflected by at least two of five symptoms; E) the duration 
of the disturbance must be more than one month; and F) the 
disturbance causes clinically significant distress or impairment 
in social, occupational, or other important areas of functioning.  
DSM-IV, Diagnostic Code 309.81.

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2010); 38 U.S.C.A. § 1154(b) (West 2002).

When the evidence does not establish that a veteran is a combat 
veteran, his assertions of service stressors are not sufficient 
to establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service record 
or other credible supporting evidence.  38 C.F.R. § 3.304(f) 
(2010); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(197); Doran v. Brown, 6 Vet. App. 283 (1994).

Effective July 12, 2010, VA amended 38 C.F.R. § 3.304 governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressors.  Specifically, the rule amends 
38 C.F.R. § 3.304(f)(3) which now provides that if a stressor 
claimed by a veteran is related to the veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and the veteran's symptoms are relate 
to the claimed stressors, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressors.  
38 C.F.R. § 3.304(f)(3) (2010).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 
(1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 
Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  
In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

Based on a thorough review of the record, the Board finds that it 
is as likely as not the Veteran's psychiatric disability, 
diagnosed as depressive disorder, is related to his active 
service.

The Veteran contends that he has PTSD related to alleged service 
stressors, warranting service connection PTSD.  He claims that 
during service as a demolition specialist, in September 1996 or 
October 1996, his unit was placing explosives on a mountain when 
a device detonated and killed his friend.  He also claims that he 
witnessed the abuse of and violations against civilians and young 
girls in Vietnam that he did nothing to prevent.

The Veteran's service medical records are negative for a 
psychiatric disorder.  Service personnel records show a military 
occupational specialty of construction machine operator and 
indicate receipt of the Vietnam Commendation Medal and Vietnam 
Service Medal.

Post-service VA medical records dated in August 1980 show 
diagnoses of anxiety neurosis and episodic alcoholic drinking.  
The Veteran complained of nervousness and attacks since 1980.  In 
October 1980, he was treated for insomnia and depressive ideas.  
In December 1980, the Veteran complained of insomnia and 
nightmares about Vietnam.

Private treatment records include a September 1980 report which 
includes a physician's opinion that the Veteran had a nervous 
condition that dated back to his Vietnam service when a close 
friend was killed in an explosion.  The physician indicated that 
the Veteran was first treated in July 1967 with a history of 
anxiety and depression.

VA medical records dated include a February 1981 report which 
shows that the Veteran was depressed due to bad memories about 
the Vietnam War.  In April 1981, he was diagnosed with PTSD.

The Veteran was afforded a VA psychiatric examination in March 
1981 which noted that he had a nervous condition since 1967.  He 
was diagnosed with moderately severe dysthymic disorder.

On private psychiatric examinations in January 1984 and February 
1984, the Veteran presented with a history of employment as a 
policeman and panic attacks in 1979 and 1980.  It was noted that 
during service he worked on demolition teams.  He was diagnosed 
with PTSD-psychotic and rule out major depressive disorder with 
psychotic features.  On psychiatric examination in August 1984, 
the Veteran was diagnosed with schizophrenia.

On VA psychiatric examination in October 1984, the Veteran was 
diagnosed with a paranoid personality.  It was noted he presented 
with an anxiety condition that progressed to major depression.

On VA mental disorders examination in September 1992, the Veteran 
reported problems with alcohol and drugs since his service.  He 
reported that he abused alcohol and illegal substances in Vietnam 
to calm himself during periods of crisis.  The Veteran reported 
continued use of alcohol and was diagnosed with alcohol 
dependence.

On private psychiatric examination in April 1996, the Veteran 
presented with a history of service in Vietnam during which he 
saw no combat, but was exposed to danger.  He admitted drinking 
heavily during service and was diagnosed with PTSD.

On VA mental disorders examination in May 1996, the Veteran was 
diagnosed with depressive disorder, not otherwise specified, and 
alcohol dependence, in alleged remission.

On VA PTSD examination in September 1996, the Veteran presented 
with a history of service as part of a demolition crew.  His 
service separation form indicated that he was absent without 
leave for a period of time, during which he claimed that he was a 
prisoner of war, but that information was not confirmed.  He 
contended that he witnessed the sexual assault of Vietnamese 
women and saw fellow soldiers killed by explosions as part of a 
demolition crew.  During his service, he consumed alcohol and 
used cannabis.  After service, he continued to consume alcohol.  
He was examined by a board of three psychiatrists who diagnosed 
him with depressive disorder, substance use disorder, and alcohol 
dependence, in remission.

On private psychological examination in October 1996, while 
definitive diagnoses could not be provided, the results of the 
examination indicated possible diagnoses of depressive disorder, 
PTSD, and schizophrenia.

On VA mental disorders examination in July 1998, the Veteran was 
diagnosed with depressive disorder, and alcohol dependence, in 
remission.

On private psychiatric examination in May 2001, the Veteran was 
diagnosed with PTSD and depression.

VA medical records dated in February 2006 show that a PTSD screen 
was negative.  In September 2006, the Veteran was diagnosed with 
a mood disorder, and PTSD by history.  In October 2006, he was 
diagnosed with dysthymia and PTSD by history.

Pursuant to the Board's October 2009 remand, the Veteran was 
afforded a VA PTSD examination in January 2010, at which time he 
was diagnosed with depressive disorder, that the examiner opined 
was at least as likely as not related to his service.  The 
rationale provided was that the Veteran entered service with many 
expectations and was depressed by his service in Vietnam.  While 
the Veteran had no psychiatric treatment, findings, or complaints 
prior to or during his service, his alcohol abuse and depressive 
disorder began after service.  In a March 2010 addendum, the 
examiner again opined that the Veteran's depressive disorder was 
at least as likely as not caused by or a result of his service, 
based on a September 1980 private opinion that the Veteran had 
been symptomatic since July 1967.  In addition, during a private 
psychiatric examination in 1992 the Veteran was found to have an 
alcohol dependence that the examiner opined can lead to 
depressive conditions.  Therefore, the Veteran's depressive 
disorder was related to his service and his own willful alcohol 
abuse.

Pursuant to VA's March 2010 request, in April 2010 the Veteran 
underwent a VA PTSD examination conducted by another VA examiner 
that diagnosed him with depressive disorder, that the examiner 
opined was not caused by or a result of his service and did not 
develop within one year of his discharge from service.  The 
rationale provided was that there is no evidence of psychiatric 
complaints, findings, or treatment prior to or during the 
Veteran's service and he did not seek psychiatric care until 
1980.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the January 2010 and March 2010 VA 
examinations and opinions are the most persuasive evidence.  In 
January 2010, the VA psychiatrist opined that the Veteran's 
depressive disorder was at least as likely as not related to his 
service.  The rationale provided was that while the Veteran had 
no psychiatric treatment during or after his service, his alcohol 
abuse and a depressive disorder began after his service.  In a 
March 2010 addendum, the psychiatrist again opined that the 
Veteran's depressive disorder is at least as likely as not caused 
by or a result of his service, based on a September 1980 private 
opinion that the Veteran had been symptomatic since July 1967.  
With respect to the Veteran's diagnosis of alcohol dependence in 
1992, the psychiatrist opined that his depressive disorder was 
related to his service and his own willful alcohol abuse.  The 
opinions were made by a VA psychiatrist based upon a review of 
the claims file, a review of the September 1980 private report 
that indicates treatment of the Veteran's anxiety and depression 
in July 1967, a review of the service medical records, a current 
mental status evaluation of the Veteran, and application of the 
appropriate diagnostic criteria.  The examiner supported the 
opinions with a well-reasoned rationale.

The Board acknowledges that in the March 2010 VA opinion, the 
psychiatrist indicated that the Veteran's depressive disorder was 
related to his service and his willful alcohol abuse.  
Nevertheless, the Board concludes that a preponderance of the 
evidence supports a finding that some portion of the Veteran's 
depressive disorder is related to his service, and, thus the 
service connection is not precluded on the basis of the Veteran's 
misconduct.  Libertine v. Brown, 9 Vet. App. 521 (1996); 
38 C.F.R. §§ 3.1(n), 3.301 (2010).

The Board has also considered the April 2010 VA psychiatrist's 
opinion that the Veteran's depressive disorder is not caused by 
or a result of his service and did not develop within one year of 
his discharge from service.  That opinion is based on the 
rationale that there was no evidence of psychiatric complaints, 
findings, or treatment prior to or during his service, or within 
one year after his service.  However, while that opinion has 
probative value, it is not supported by a well-reasoned 
rationale.  The psychiatrist's opinion that the Veteran's 
psychiatric disorder did not manifest within one year after his 
service did not address the September 1980 private psychiatrist's 
report that indicates psychiatric care since July 1967 which was 
within one year of the Veteran's service, therefore lessening its 
probative value.  Nor does the opinion address the March 1981 VA 
psychiatric examination which indicates a history of nervousness 
since 1967.

The Board finds that it is at least as likely as not that the 
Veteran has a psychiatric disability, diagnosed as depressive 
disorder, that is related to his service.  After reviewing the 
evidence, the Board finds that there is a reasonable basis to 
relate the Veteran's current psychiatric disability to his active 
service based on the medical evidence presented in this case.  
38 C.F.R. § 3.303(d) (2010).  The Board concludes that the 
balance of positive and negative evidence is at the very least in 
relative equipoise.  Therefore, resolving reasonable doubt in 
favor of the Veteran, service connection for a psychiatric 
disability, diagnosed as depressive disorder, is granted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Service connection for depressive disorder is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


